HURLEY, Judge,
concurring specially.
I fully agree with this court’s interpretation of the antenuptial agreement. Also, I agree that the trial court should be affirmed with respect to the Rolls Royce. I would only add that this court cannot entertain the wife’s contention that she is entitled to enforce the purchase contract as a third-party beneficiary who accepted or assented to the contract. See generally Joseph Bucheck Construction Corp. v. Music, 420 So.2d 410, 414 n. 4 (Fla. 1st DCA 1982), review denied, 429 So.2d 6 (Fla.1983); Restatement (Second) of Contracts § 311(3) (1981). The wife failed to advance this theory in the trial court and, thus, she is precluded from raising it on appeal. See Steinhorst v. State, 412 So.2d 332 (Fla.1982).